Citation Nr: 1216944	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating greater than 10 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating greater than 10 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to an initial rating greater than 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating greater than 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 Regional Office (RO) in Chicago, Illinois rating decisions.

The August 2006 rating decision granted the Veteran service connection for bilateral upper and lower extremity peripheral neuropathy and assigned a noncompensable rating for each extremity.  Thereafter, a subsequent January 2009 rating decision increased the rating to 10 percent for each extremity, effective November 15, 2004.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran requested a hearing in his February 2009 substantive appeal form, but withdrew the hearing request in April 2009.

In addition, the Board notes that in multiple statements the Veteran has asserted that his diabetes mellitus and peripheral neuropathy render him unemployable and that he last had "substantial gainful" employment in approximately 2007, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was granted in a November 2011 and an effective date assigned.  Moreover, the claims file does not indicate the Veteran has since expressed a desire to appeal this claim.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current erectile dysfunction disability that is etiologically related to a disease, injury, or event in service, or to any service-connected disability.

2.  The Veteran's diabetes mellitus requires the daily use of insulin and a restricted diet, but the objective evidence of record does not show that his diabetes requires regulation of activities.

3.  The Veteran's right upper extremity peripheral neuropathy is manifested by evidence of loss of sensation and possibly by numbness and pain, but without muscle atrophy, weakness, decreased reflexes, or decreased strength.

4.  The Veteran's left upper extremity peripheral neuropathy is manifested by evidence of loss of sensation and possibly by numbness and pain, but without muscle atrophy, weakness, decreased reflexes, or decreased strength.

5.  The Veteran's right lower extremity peripheral neuropathy is manifested by evidence of loss of sensation and possibly by decreased reflexes and pain, but without muscle atrophy, weakness, or decreased strength.

6.  The Veteran's left lower extremity peripheral neuropathy is manifested by evidence of loss of sensation and possibly by decreased reflexes and pain, but without muscle atrophy, weakness, or decreased strength.

7.  The Veteran's diabetes mellitus, type II, and bilateral upper and lower extremity peripheral neuropathy do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated by, service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2011).

3.  The criteria for a disability rating greater than 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, DC 8515 (2011).

4.  The criteria for a disability rating greater than 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, DC 8515 (2011).

5.  The criteria for a disability rating of 20 percent, but no greater, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2011).

6.  The criteria for a disability rating of 20 percent, but no greater, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2011).

7.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, the Board notes that VCAA letters dated in December 2005, March 2006, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 and April 2009 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided VA examinations for his erectile dysfunction in April 2006 and June 2009.  Both examiners diagnosed erectile dysfunction, but concluded that the erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus.  In addition, the June 2009 examiner concluded that his erectile dysfunction was not caused or aggravated by any medication the Veteran was taking for any service-connected disability.  These opinions were based on review of the claims file, the Veteran's representations, and in the case of the April 2006 examiner by physical examination.  As will be discussed, the opinion providers included rationale for their opinions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with examinations for his diabetes mellitus, type II, and bilateral upper and lower extremity neuropathy in April 2006, July 2006, and June 2009.  The VA examination reports are thorough and supported by VA and private treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

According to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; erectile dysfunction is not including in that list of diseases.  Therefore, erectile dysfunction may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges he has erectile dysfunction due to his service-connected diabetes mellitus, which initially was diagnosed in approximately 1999.    

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses of erectile dysfunction.  Indeed, the Veteran does not allege he incurred such disability in the military.  As noted, he believes it manifested after service due to his service-connected diabetes mellitus.

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider the Veteran's claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

As noted above, medical records and the Veteran's statements indicate that he was diagnosed with diabetes mellitus in approximately 1999.  In addition, the medical records indicate that the Veteran has an undescended testicle and that attempts to repair the problem have been unsuccessful.  The Veteran also had a bladder obstruction that was repaired at birth.  

The Veteran was afforded a VA examination in April 2006.  The examiner noted review of the claims file.  At that time, the Veteran reported diagnosis of diabetes mellitus in 1999, following a 30 pound weight loss, increased water intake, and increased urination.  The Veteran reported a diagnosis of erectile dysfunction from 1993, although he indicated that for some time previously he had been unable to have any erections or sexual intercourse.  He denied taking medication for the problem and the examiner indicated that the Veteran did "not seem particularly bothered by it."  Following physical examination, the examiner noted that the erectile dysfunction had been present prior to his diagnosis of diabetes mellitus to such a significant degree that he was unable to have erections or sexual intercourse.  As such, the examiner indicated that she did "not feel that his diabetes has contributed to his erectile dysfunction."

The Veteran was afforded another VA examination in June 2009.  The examiner noted review of the claims file.  The examiner discussed the conclusions of the April 2006 examiner.  At that time, the Veteran reported that his erectile dysfunction began 10 years ago, but he was not sure of the timing.  He was unable to have any erections.  He was not on medication for the erectile dysfunction and did not use any assistive devices.  Based on the evidence of record, the examiner concluded that the Veteran's erectile dysfunction started long before his diabetes mellitus and that he currently tolerated his medications for his service-connected disabilities well.  As such, his erectile dysfunction was not caused or aggravated by his service connected diabetes mellitus or medications for his service-connected disabilities.  In addition, the examiner stated that nephropathies do not cause erectile dysfunction and, therefore, his erectile dysfunction also was not caused or aggravated by his diabetic neuropathy.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a chronic erectile dysfunction disability that was caused or aggravated by his service-connected disabilities or any other incident of his military service.

As outlined above, the Veteran has a current diagnosis of erectile dysfunction.  The crucial inquiry, therefore, is whether his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus or some other incident associated with service.  Based on the evidence of record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's current erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus or other incident of service.

In reaching that conclusion, the Board finds the April 2006 and June 2009 VA examination reports of significant probative value.  The opinions expressed therein were based on review of the claims file, consideration of the Veteran's statements, and physical examination.  Significantly, these medical professionals provided a rationale for their opinions that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes mellitus, namely that the Veteran's erectile dysfunction began prior to his diagnosis of diabetes mellitus.  In addition, the June 2009 VA examiner also explained why the Veteran's service-connected peripheral neuropathy and the medication he was taking for his service-connected disabilities did not cause or aggravate his erectile dysfunction.  The examiner also provided a rationale for these opinions; namely, that neuropathies did not cause erectile dysfunction and that his medications were well tolerated.

In addition, the Board has considered the Veteran's contentions that his current erectile dysfunction was caused by his service-connected diabetes mellitus.  In that regard, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as erectile dysfunction, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Indeed, the Board acknowledges that the Veteran may be capable of diagnosing physically observable non-complex disorders, such as erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current erectile dysfunction and his diabetes mellitus or other service-connected disability.  As such, the Board ascribes far more weight to the conclusions of the April 2006 and June 2009 medical professionals who concluded that the Veteran's current erectile dysfunction was not caused or aggravated by his diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current erectile dysfunction and his diabetes mellitus, any other service-connected disability, or medication taken for those disabilities.  The Board places more weight on the opinions of the competent VA medical professionals who provided the April 2006 and June 2009 opinions, based on review of the medical records and claims file and interview of the Veteran, than on the Veteran's lay assertions that his current erectile dysfunction is related to his diabetes mellitus.  As such, no finding of service connection is warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

As the increased rating claims are on appeal from decisions that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Diabetes Mellitus

The June 2006 rating decision discussed above granted service connection for diabetes mellitus, type II, and, in relevant part, assigned the Veteran an initial compensable rating of 20 percent, effective from November 15, 2005.  The subsequent August 2006 rating decision assigned an earlier effective date of November 15, 2004.  The Veteran claims the rating does not accurately depict the severity of his current condition.  Although somewhat unclear, the Veteran appears to allege that because his diabetic condition requires the use of insulin that VA regulations require that a 40 percent rating be assigned.    

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that is manageable by restricted diet only warrants a 10 percent rating.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

The claims file indicates that the Veteran was diagnosed with diabetes mellitus, type II, in approximately 1999.  

The Veteran was afforded a VA examination in April 2006.  The examiner noted review of the claims file.  The examiner noted diagnosis of diabetes mellitus in 1999.  He initially was treated with glucophage, but three years previously had switched to a twice daily insulin injection.  The Veteran reported approximately monthly hypoglycemic events, but denied any associated hospitalizations.  He indicated that he had appointments with an endocrinologist for his diabetes every six months.  He was on a fairly regular diet and exercised through walking and had no activity limitations.  The examiner's assessment was diabetes mellitus under good control with insulin and without any activity limitations secondary to the diabetes.  

He was afforded another VA examination in June 2009.  The examiner noted review of the claims file.  The Veteran continued on a regimen of two injections of insulin per day.  The Veteran indicated that he tried to follow a diabetic diet and his weight was stable since the last examination.  The Veteran had no work restrictions due to his diabetes because he was retired and had no restrictions of activities of daily living caused by his diabetes.  The examiner noted that there was no need to restrict activities in order to maintain stable blood sugar.  The Veteran denied visits to a diabetic care provider in the previous year due to ketoacidosis or hypoglycemic reactions.  He also indicated that he had routine appointments for diabetes management once every three months.

VA and private treatment records show intermittent treatment for diabetes mellitus, with prescribed use of insulin and restricted diet.

The Veteran's diabetic condition alone does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily insulin and a restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction.  Indeed, the April 2006 and June 2009 VA examiners specifically noted the Veteran had no restriction of his activities on account of his diabetes and that the Veteran had never been hospitalized for his diabetes mellitus.  The Veteran has not specifically argued that he has restricted activities as a result of his diabetes mellitus.  Indeed, the Veteran's February 2009 substantive appeal appeared to indicate a belief that the daily use of insulin alone was sufficient to warrant a 40 percent rating.  As discussed above, however, DC 7913 requires the use of insulin, a restricted diet, and regulation of activities (emphasis added).  As discussed, there is no evidence of regulation of activities due to the Veteran's diabetes.  As there is no evidence of restricted activity, ketoacidosis, any periods of hospitalization associated with his reported hypoglycemic events or otherwise, or bimonthly treatment visits, a higher rating is not warranted.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has caused additional disabilities, to include bilateral upper and lower extremity peripheral neuropathy, discussed below, and chronic renal disease.  However, the Veteran's peripheral neuropathy and chronic renal disease are compensably rated on their own.  As discussed above, the most probative evidence of record does not indicate that the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus.  

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Peripheral Neuropathy

The Veteran is currently rated separately at 10 percent each under DC 8515 for his right and left upper extremity peripheral neuropathy and DC 8520 for his right and left lower extremity peripheral neuropathy.  The Veteran claims that his current ratings do not adequately quantify his level of impairment and contends he is entitled to higher ratings for each extremity.  

Upper Extremities

Neurological impairments affecting the median nerve are evaluated under DC 8515.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Complete paralysis of the median nerve produces the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  Disability ratings for diseases of the peripheral nerves under DC 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120.  Under DC 8515, for incomplete paralysis, as is the case here, DC 8515 provides for a 10 percent disability rating if the condition is mild regardless if the afflicted hand is his dominant or non-dominant side.  If the condition is considered "moderate," a 30 percent disability rating is provided for the dominant hand (while a 20 percent disability rating is provided for the non-dominant hand).  If the condition is considered "severe," a 50 percent disability rating is provided for the dominant hand (while a 40 percent rating is provided for the non-dominant hand).  

The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

A February 2003 private treatment record indicated peripheral neuropathy of the lower extremities, but no reports or findings of upper extremity neuropathy.  The examiner also noted that the diagnosed neuropathy was multifactorial and may be largely due to the Veteran's degenerative brain disorder.

The Veteran was afforded a VA examination in April 2006.  The examiner noted review of the claims file.  On examination, the Veteran had normal vibratory and monofilament sensation in the upper extremities and normal hand grip strength bilaterally.  The examiner stated that the upper and lower extremity pains that the Veteran experienced were more likely than not multifactorial and not related to his diabetes given his prior diagnoses of an undifferentiated neuromuscular and cognitive disorder to which his pains would more likely be attributed.

The Veteran was afforded another VA examination in July 2006.  The examiner noted review of the claims file.  At that time, the Veteran reported numbness in his hands and feet, which he described as a constant irritation but without exacerbation.  He reported that the numbness limited the distance he was able to walk and sometimes woke him up at night.  On examination, the Veteran had slightly decreased sensation to light touch in his fingertips bilaterally.  But vibratory sensation and reflexes were intact in the bilateral upper extremities.  The examiner diagnosed bilateral upper extremity peripheral neuropathy and attributed the disability to the Veteran's diabetes mellitus.

Based on the aforementioned evidence, the Board concludes that the Veteran's right and left upper extremity peripheral neuropathy is no greater than mild, thus a rating greater than 10 percent each under DC 8515 is not warranted.  The medical evidence does not support a rating greater than 10 percent under DC 8515 for mild incomplete paralysis of the median nerve.  In reaching that decision, the Board recognizes that the Veteran has been diagnosed with bilateral upper extremity peripheral neuropathy and there is evidence of decreased sensation in the fingertips bilaterally and subjective numbness in the hands.  In addition, the Veteran experiences intermittent pain in the upper extremities.  As noted above, there is potentially conflicting evidence as to the extent such pain is due to peripheral neuropathy, rather than other nonservice-connected problems.  To the extent that any bilateral upper extremity pain is due to peripheral neuropathy, the Board finds such symptoms to be no more than mild.  Based on the Veteran's statements, at most, his bilateral upper extremity pain may wake him from sleep on occasion.  But the pain does not limit his ability to perform activities of daily living or other functions.

Moreover, physical examination has not shown muscular atrophy, decreased range of motion of the upper extremities, or weakness of the upper extremities.  Reflexes have been normal.  In short, the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the median nerve bilaterally.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for either the Veteran's service-connected right or left upper extremity peripheral neuropathy.  As the greater weight of evidence is against the claims, there is no doubt on this matter that could be resolved in his favor.

Lower Extremities

Neurological impairments affecting the sciatic nerve are evaluated under DC 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2011).  As none of the manifestations of complete paralysis are present, the medical evidence does not support a finding of complete paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy."  

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

A February 2003 private treatment record showed a mild decrease in light touch sensation in the feet and near absence of vibratory sense.  Reflexes were sluggish.  The record also noted, however, that the neuropathy was multifactorial and "may be largely due to his degenerative brain disorder."

The Veteran was afforded a VA examination in April 2006.  The examiner noted review of the claims file.  On examination, the Veteran had trace lower extremity edema.  He also had decreased monofilament sensation in all toes, which normalized by his midfoot.  In addition, he had decreased vibratory sensation in all toes that normalized by the ankle bilaterally.  The Veteran otherwise had normal proprioception and strength in the lower extremities.  The examiner concluded that the Veteran had a history of and an examination consistent with mild neuropathy showing decreased vibratory and monofilament perception.  These problems were not actively limiting.  In addition, the examiner stated that the upper and lower extremity pains that the Veteran experienced were more likely than not multifactorial and not related to his diabetes given his prior diagnoses of an undifferentiated neuromuscular and cognitive disorder to which his pains would more likely be attributed.

The Veteran was afforded another VA examination in July 2006.  The examiner noted review of the claims file.  At that time, the Veteran reported numbness in his hands and feet, which he described as a constant irritation but without exacerbation.  He reported that the numbness limited the distance he was able to walk and sometimes woke him up at night.  On examination, the Veteran had decreased vibratory and light touch sensation in both feet and extending to the midshin bilaterally.  Lower extremity reflexes were intact.  The examiner diagnosed bilateral lower extremity peripheral neuropathy and attributed the disability to the Veteran's diabetes mellitus.

A November 2006 private treatment record noted reports from the Veteran of right leg pain and requested an increase in his pain medication.  Physical examination was unremarkable, but the examiner noted a history of neuropathy due to diabetes mellitus and continued that diagnosis.  In another November 2006 private treatment record the Veteran indicated that his sciatica had been aggravated by a fall in June 2006 and that he felt like he had a pinched nerve in his leg that was cutting off the blood supply to his muscles.  The Veteran was treated with physical therapy and medication.

A February 2008 private treatment record included subjective reports of numbness in the bottom of the feet and examination showed objective evidence of sensory deficit at the base of both feet.  The treatment provider, however, noted that there was no evidence of motor abnormalities.

In April 2009, the Veteran reported a two day history of lower back with radiating leg pain.  The treatment provider noted a history of diabetic neuropathy, but the Veteran denied prior problems with muscular weakness or paresthesias.  There also was a noted history of sciatica.  On examination, pinprick, temperature, and vibratory sensation were mildly reduced in the right lower extremity compared to the left, but present.  There was no lower extremity muscle atrophy.  Lower extremity reflexes were normal.  The impression was right-sided low back pain following approximately an L3 nerve distribution.

The Veteran was afforded another VA examination in June 2009.  The examiner noted review of the claims file.  At that time, the Veteran reported that he last worked as a toll collector in 2007 and that at work he had difficulty standing for prolonged periods of time due to his neuropathy.  While his employer allowed him to sit every 20 minute, the Veteran indicated that it had made it more difficult to do his job.  The examiner indicated that the Veteran's neuropathy would restrict him from a job more strenuous than light duty due to pain.

A June 2011 letter from a private physician noted that the Veteran had a low back disability, which caused radiating pain into the lower extremities.

Based on the aforementioned evidence, the Board concludes that the Veteran's right and left lower extremity peripheral neuropathy more closely approximates the symptomatology of moderate peripheral neuropathy, thus a rating of 20 percent for each extremity under DC 8520 is warranted.  In reaching that decision, the Board recognizes that the Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy and there is consistent evidence of decreased sensation in the feet and as high as the midshin, as well as numbness of the feet.  In addition, there is at least one report of sluggish reflexes, although the majority of records indicate normal reflexes.  Finally, the Veteran reports pain in the lower extremities.  While the Board notes significant discrepancy in opinion as to the etiology of his extremity pains, in light of the June 2009 VA examiner's apparent attribution of the problems with standing due to pain to his lower extremity peripheral neuropathy, for the purpose of this decision alone the Board will presume that such pain is due to the Veteran's peripheral neuropathy.  

The Board concludes, however, that a rating greater than 20 percent under DC 8520 is not warranted.  In that regard, physical examination has consistently ruled out muscular atrophy, decreased range of motion of the lower extremities, or weakness of the lower extremities.  In short, the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve bilaterally.

In summary, for the reasons and bases set forth above, the Board concludes that separate 20 percent ratings, but no more, are warranted for the Veteran's right and left lower extremity peripheral neuropathy for the entire period of this appeal.  See Fenderson, 12 Vet. App. at 119.  The benefits sought on appeal are granted.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus, type II, and bilateral upper and lower extremity peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus, type II, and bilateral upper and lower extremity peripheral neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, with respect to the Veteran's diabetes claim, the evidence shows that he requires daily insulin and restricted activity, but not restricted activity, hospitalization, or bimonthly treatment for his diabetes.  The current 20 percent rating under DC 7913 contemplates these treatment requirements.  As to the bilateral upper and lower extremity peripheral neuropathy, the separate 10 percent ratings under DCs 8515 (upper extremities) and separate 20 percent ratings under 8520 (lower extremities) fully contemplate the Veteran's reported numbness, pain, and tingling in the extremities.  Thus, the Veteran's current schedular ratings under DCs 7913, 8515, and 8520 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial rating greater than 10 percent for right upper extremity peripheral neuropathy is denied.

Entitlement to an initial rating greater than 10 percent for left upper extremity peripheral neuropathy is denied.

Entitlement to an initial rating of 20 percent for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 20 percent for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


